{¶ 40} I agree with the majority's conclusions in this matter except as they pertain to the issue of sanctions. The trial court had before it evidence of Appellant's inaction and was familiar with the complex factual and procedural history of this matter. Consequently, I cannot conclude that the trial court abused its discretion in denying Dr. Oddi's motion for sanctions. Accordingly, I *Page 20 
respectfully dissent from the majority's judgment which finds an abuse of discretion in that judgment.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.) *Page 1